Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 1o0f 14. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

) @ ’ Pi
In re Application of the Republic of Turkey ) A ® é 0 i C Q5 %y
for an Order Under 28 U.S.C. § 1782 to ) Case No.:
Conduct Discovery for Use in Foreign )
Proceedings ) Judge:

JUDGE POLSTER

 

PETITIONER’S EX PARTE APPLICATION FOR AN ORDER UNDER 28 U.S.C. § 1782
TO CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS AND
SUPPORTING MEMORANDUM OF LAW

FILED

4819-6077-7161, v.1
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 2 of 14. PagelD #: 2

 

 

TABLE OF CONTENTS
INTRODUCTION oi ccccecsccesscerssecssesssessesescscsseasescaesseseesseeseeeseeeesecsesesssageneescereneeesusiesttsnsseeutets 1
FACTUAL BACKGROUND 1... cicccccccescsceetestseeetetstsetsecsssserseescseesssacseeassessssessesasnersesssesaseseaseaaeaes 1
ARGUMENT 2cccccccsssssssssssssssssessssssssssasssssssssssssssisnssnsssssssssssccesccesssssssessngesseseesssnseisssssieesteeen 4
L. Petitioner’s Application Satisfies the Statutory Requirements of Section
DDB Qe ccececeesececseteesescecessesescaeeganseesesensacaseeenesseesserssaseasesedssegsteeeensstasetersssoesensetenss 4
I. The Discretionary Factors Weigh in Favor of Granting Petitioner’s
Application... ec eesecssessseeseesnesceseeseeseesnsnnsssssssssssssssssaseassacecesssscesssaseasenescssevsueeacaes 6
PRAYER FOR RELIEF wicca cccccsssscsssccesecsseesecssseseseasaessesensseesacaseceassessessesssssseseesesansansesatens 8
i
4819-6077-7161, v.1

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 3 of 14. PagelD #: 3

 

TABLE OF AUTHORITIES
Page(s)

Federal Cases
In re Accent Delight Int'l Ltd.,

869 F.3d 121 (2d Cir, 2017). ccecccsessesseseenassscseceecsecseeeeeeeceeteeee cae tiecteneseeseetiseassasreeneeasesaseees 5
in re Application for an Order Pursuant to 28 U.S.C. 1782 to Conduct Discovery

for Use in Foreign Proceedings,

773 Fi3d 456 (2d Cir, 2014) ccecssssstscssseesesssssescescescesceersceseeeeesersetseteserseneesassasnennes 4,5,7,8
In re Application to Obtain Discovery for Use in Foreign Proceedings,

939 F.3d 710 (6th Cir, 2019). ccccssssssssseesecsssesceeeseesceeesesersceeeserseeecsssssseesesensesecsevseeeeseeeeneness 6
Chubb Ins. Co. of Europe SE v. Zurich Am. Ins. Co.,

2010 WL 411323 (N.D. Ohio Jan. 28, 2010)... cc eeeceeeneesereserseneeessenessaaeenerseneeaes 4,6,7

in re Glanasso,
2012 WL 651647 (N.D. Cal. Feb, 28, 2012) .cccccccceccesceeeseeesscnesteeceeeesseersessseeessstattesesssasesed

Intel Corp. v. Advanced Micro Devices, Inc.,

542 ULS, 241 (2004) eee cc cseccsseesscetsesesseesssenecseseeeseeseeeseeeceeessensenssetieseeeseneenseaesesseneney 4, 5,6
JSC MCC EuroChem v. Chauhan,

2018 WL 9650037 (6th Cir, Sept. 14, 2018) occ cccetssesseeceeeeeeeeecteeaeeaeeenenaetseeateenesensee 6
In re Mangouras,

2017 WL 4990655 (S.D.N.Y. Oct. 30, 2017) oo cceccccecessecseeeeeeeeeeeaeseeesseceeaaeeeaeseaeeeeaseeneeeseeea 5
In re Microsoft Corp.,

2006 WL 1344091 (D. Mass. Apr. 17, 2006) occ cccceseesceeecsseaeecceseaceeeaceeeaeeaceaneaeeeaeesseed 7
In re Microsoft Corp.,

428 F.Supp.2d 188 (S.D.N.Y 2006)... ccccccceeceerecsretsessssseecssscssessressssssesensenesesseaeeneeees 7
Schmitz v, Bernstein Liebhard & Lifshitz, LLP. ,

376 F.3d 79 (2d Cir, 2004)... ccccccsecceseeceeeeseeseecesesaeetassasanseasassscsaceaseassaesaceaceaneeeeaceaeeacenteneeees 7
Federal Statutes
28 U.S.C. § 1782. cescscsscssessetssecsssessessssssesseseesessessssssesededseseseeseneessseeesenesieseseseseennenneseese passim
Other Authorities
Charter Official Made $100,000 on Deal, Chicago Sun-Times (Dec. 23, 2013)... eeeeeeeeee 2

ii

4818-6077-7161, v.1

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 4 of 14. PagelD #: 4

Denis Smith, Charter Schools Are Withholding Public Records, Columbus

 

 

 

 

Dispatch (June 8, 2018) occ ceccceccsesseeessssceseceeeesensseesnaseeatsessneeesseeseeesenseesueasaesaaeaetnateseeeersdsenees 8
Federal Rules of Civil Procedure Rules 26 atid 45 oo... cccccccccssccscccseeeesscssssesssesesessssensunssesesseseras 1
U.S. Charter Schools Tied to Powerful Turkish Imam, CBS News — 60 Minutes

(May 13, 2012)... .ccccccssscsccssseceessscerssscssesesssseseeessaenseecsecenenserseseaesaeesseesaesessseseansaesaesuaeeaesieseeeses 1

iii
4819-6077-7161, v.1

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 50f 14. PagelD #: 5

INTRODUCTION

The Republic of Turkey (“Petitioner”), by and through undersigned counsel, hereby
requests leave pursuant to 28 U.S.C. § 1782 (“Section 1782”) and Rules 26 and 45 of the Federal
Rules of Civil Procedure to serve Respondents! with the subpoenas attached hereto as Appendix 1.
The requested relief is for the purpose of obtaining limited, but necessary, discovery in aid of an
ongoing criminal investigation being conducted by the Turkish Ministry of Justice in the Republic
of Turkey. As is set forth in the concurrently filed Statement of Facts, substantial evidence exists
to suggest that Concept Schools (“Concept”) and a host of insiders and affiliated companies and
individuals are engaged in criminal activity in the United States and Turkey. Petitioner requires
additional evidence of this criminal activity in order to further its investigation into various
violations of Turkish law, including potential money laundering and fraud offenses through which
Respondents are believed to be funneling the proceeds of this criminal activity from the United
States into the Republic of Turkey.

FACTUAL BACKGROUND

As is set forth more fully in the concurrently filed Statement of Facts, Concept is a non-
profit charter school management company overseeing 31 charter schools in 31 states, including
Illinois and Ohio. Various whistleblowers have publicly alleged that Concept schools are
fraudulently siphoning public education funds away from their intended purpose of educating

children in order to finance the international political activities of Fethullah Gulen, an exiled

 

! — Respondents to this application include: (1) Horizon Educational Services, Inc, d/b/a Horizon Science
Academy Cleveland High School; (2) Horizon Science Academy — Cleveland Middle School, Inc.; (3)
Horizon Science Academy Denison Elementary, Inc.; (4) Horizon Science Academy — Denison Middle
School, Inc.; (5) Horizon Science Academy of Lorain, Inc.; (6) Horizon Science Academy —
Springfield; (7) Horizon Science Academy Youngstown, Inc.; (8) Horizon Science Academy — Toledo;
(9) Noble Academy — Cleveland, Inc.

4819-6077-7161, v.14

 

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 6 of 14. PagelD #: 6

Turkish cleric residing in the State of Pennsylvania. See U.S. Charter Schools Tied to Powerful
Turkish Inam, CBS News — 60 Minutes (May 13, 2012), hitp:/Avww.cbsnews.com/news/us-

charter-schools-tied-to-powerful-turkish-imam/; Charter Official Made $100,000 on Deal,

 

Chicago Sun-Times (Dec, 23, 2013), https://www.pressreader.com/usa/chicago-sun-times/

2.013 1223/28245423 1816690.

 

Petitioner retained undersigned counsel and a team of former federal prosecutors and
investigators to investigate those whistleblower allegations and to determine whether funds that
were transmitted into Turkey by companies and individuals affiliated with Concept were derived
from criminal activity that took place or is currently taking place in the United States. Petitioner’s
investigative findings are described in full in the concurrently filed Statement of Facts in Support
of Petitioner’s Ex Parte Application for an Order Under 28 U.S.C. § 1782 to Conduct Discovery
for Use in Foreign Proceedings (“Statement of Facts”). As discussed therein, significant evidence
was uncovered to suggest the allegations against Concept and its web of insiders are true.

An extensive review of corporate records, construction permits, and other public
documents first revealed that Concept improperly awarded millions of dollars in municipal bond-
financed construction contracts to renovate Concept schools to companies owned by favored
insiders, despite promising prospective investors that all major contracts would be awarded
through a fair and open competitive bidding process. See Statement of Facts {J 45-60. Many of
the recipients of these contracts were the same insider individuals and companies that purported
to be information technology specialists and were awarded millions of dollars in federal E-Rate
program funded contracts that were the subject of an FBI investigation in 2014. See id. ff] 81-91.

A similar practice appears to be occurring in connection with federally-funded contracts

for Concept’s school lunch programs. Although required by the U.S. Department of Agriculture

4819-6077-7161, v.4

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 7 of 14. PagelD #: 7

to abide by strict procurement policies in selecting school lunch vendors, several Concept schools
have awarded lucrative contracts worth millions of dollars to an obscure catering company that
used the same address as the personal residence of Concept’s Chief Financial Officer. Id. {{] 61-
64.

Petitioner’s investigation also uncovered evidence of other forms of insider dealing at
Concept designed to divert funds away from their intended purpose of educating this country’s
children. A review of real estate transactions involving Concept campuses, for example, reveals
that Concept schools have recently purchased property from insider companies at inflated prices,
both enriching the insiders and indebting the schools. See id. {] 65-69. Several other Concept-
managed schools have sold their campuses to insider companies, which then leased those
properties back to the schools through unfavorable “absolute net” agreements at rents well-above
fair market value. Concerns about this practice were even raised by the Auditor of the State of
Ohio in 2019, which found “regular overlapping” of Concept schools’ board members and New
Plan Learning, an insider entity which owns several Concept properties. See id. {| 70-73.

Concept’s suspected criminal activities do not end there. U.S. Department of Labor records
provide strong support for whistleblowers’ allegations that Concept is committing immigration
and visa fraud in order to generate illicit kickbacks and relocate Turkish supporters of Mr. Gulen
into the United States. Those records show that in the last three years alone, Concept has sponsored
hundreds of individuals for H-1B visas and permanent residence, almost all of whom came from
Turkey. See id. J] 92-100. Even more alarmingly, analysis of Ohio teacher salary data has revealed
that teachers with names traditionally linked with Turkish heritage are generally paid higher

salaries than their non-Turkish counterparts—seemingly validating allegations that Turkish

4819-6077-7161, v.1

 

 

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 8 of 14. PagelD #: 8

teachers are required to kickback portions of their salary to organizations supporting Mr. Gulen.
See id. J§ 101-105.
ARGUMENT

In light of the preliminary findings uncovered through Petitioner’s investigation, it now
seeks additional information under Section 1782 from the Respondent parties in furtherance of its
ongoing criminal investigation in Turkey. Section 1782 allows the district court to order discovery
for use in foreign proceedings, “including criminal investigations conducted before formal
accusation.” 28 U.S.C. § 1782(a). An application for discovery under Section 1782 may be
properly granted ex parte where, as here, it satisfies the statutory requirements and the
discretionary factors to be considered weigh in its favor. See In re Application for Discovery
Pursuant to 28 U.S.C. § 1782, 2019 WL 4110442, at *1 (N.D. Ohio Aug. 29, 2019)
1. Petitioner’s Application Satisfies the Statutory Requirements of Section 1782

The district court is authorized to grant a discovery request under Section 1782 when the
following statutory requirements are met: (1) the request is made by a foreign or international
tribunal or upon the application of an “interested person”; (2) the discovery is sought from a person
who “resides or is found” in the district of the court to which the application is made; and (3) the
discovery is “for use in a proceeding in a foreign or international tribunal.” 28 U.S.C. § 1782(a);
see also Application for Discovery, 2019 WL 4110442, at *1; Chubb Ins. Co. of Europe SE v.
Zurich Am. Ins. Co., 2010 WL 411323, at *6 (N.D. Ohio Jan. 28, 2010), With respect to this
application, all requirements are met,

Petitioner in this case is an “interested person” within the meaning of the statute. An
interested person is anyone possessing “a reasonable interest in obtaining [judicial assistance],”

including “not only litigants before foreign or international tribunals, but also foreign and

4819-6077-7 761, v.1

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 9 of 14. PagelD #: 9

international officials...” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 257 (2004)
(quoting Smit, International Litigation 1027). As the foreign government overseeing the ongoing
criminal investigation for which discovery is sought, Petitioner has undeniable interest in obtaining
judicial assistance.

The second statutory requirement is met because each Respondent from whom discovery
is requested resides or is found within this judicial district. It is also clear that Petitioner satisfies
the third statutory requirement because it seeks discovery for use in a proceeding before a foreign
tribunal. The “for use” requirement does not require that a foreign proceeding be pending or
imminent. Rather, it requires only that a dispositive ruling by a foreign tribunal be “within
reasonable contemplation” at the time the application is filed. Zntel, 542 U.S. at 257 (request in
connection with complaint filed with the Directorate General-Competition of the Commission of
the European Communities was within reasonable contemplation of a subsequent dispositive
ruling by a foreign tribunal). Indeed, the statutory language of Section 1782 even anticipates
discovery requests relating to “criminal investigations conducted before formal accusation.” 28
U.S.C. § 1782(a) (emphasis added). Several courts have thus granted discovery requests connected
to ongoing criminal investigations, See, e.g., Jn re Accent Delight Int'l Ltd., 869 F.3d 121 (2d Cir.
2017) (request granted for use in criminal fraud investigation relating to prominent artworks); [nm
re Application for an Order Pursuant to 28 U.S.C. 1782 to Conduct Discovery for Use in Foreign
Proceedings, 773 F.3d 456 (2d Cir. 2014) (request granted for use in Ponzi scheme investigation);
Inre Mangouras, 2017 WL 4990655 (S.D.N.Y. Oct. 30, 2017) (request granted for anticipated use
of filing criminal complaint relating to the provision of false testimony); In re Gianasso, 2012 WL

651647 (N.D. Cal. Feb. 28, 2012) (request granted for use in criminal defamation investigation).

4819-6077-7161, v.1

 

 

 

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 10 0f 14. PagelD #: 10

Like those cases, Petitioner here seeks discovery for use in an ongoing criminal
investigation into various Turkish criminal offenses, including suspected money laundering
activities. That investigation is being conducted in reasonable contemplation of bringing criminal
charges against the responsible parties before a Turkish tribunal. Accordingly, Petitioner’s
application satisfies the third and final statutory requirement for a discovery order under Section
1782.

Ii. The Discretionary Factors Weigh in Favor of Granting Petitioner’s Application

In addition to the statutory requirements, the Supreme Court in Jntel Corp. v. Advanced
Micro Devices, Inc. established four discretionary factors for district courts to consider when
deciding Section 1782 applications. Those factors are: (1) whether “the person from whom
discovery is sought is a participant in the foreign proceeding”; (2) the receptivity of the foreign
tribunal to U.S. court assistance; (3) whether the Section 1782 request is an attempt to “circumvent
foreign proof-gathering restrictions”; and (4) whether the documents and testimony sought are
“unduly intrusive or burdensome.” Intel, 542 U.S. at 264-65; see also In re Application to Obtain
Discovery for Use in Foreign Proceedings, 939 F.3d 710, 731 (6th Cir. 2019); JSC MCC
EuroChem y. Chauhan, 2018 WL 9650037, at *1 (6th Cir. Sept. 14,2018). Applied here, the Intel
factors weigh strongly in favor of allowing the requested discovery.

The first /ntel factor asks the court to look at the parties from whom discovery is sought
under Section 1782. It recognizes that the need for assistance from U.S. courts is greater when
discovery is sought from nonparticipants in the matter arising abroad because evidence held by
those parties may otherwise be unobtainable. See Foreign Proceedings, 939 F.3d at 731 (citing
Intel, 542 U.S. at 264); see also Chubb, 2010 WL 411323, at *6 (“{I]f the person from whom the

discovery is sought is a litigant in the foreign proceeding, the court ought to consider whether the

4819-6077-7161, v.1

 

 

 
Case: 1:20-mc-00085-DAP Doc #:1 Filed: 09/03/20 11 0f 14. PagelD #: 11

requested discovery might be obtained in the course of the foreign proceeding.”). The
Respondents to this application are all nonparties located outside the jurisdictional reach of Turkish
courts. Petitioner would thus be unable to obtain the discovery sought through any Turkish
proceedings. As such, the first Jntel factor weighs in Petitioner’s favor.

The second inte? factor also weighs in Petitioner’s favor. In some cases, courts have
declined to grant Section 1782 discovery requests where foreign tribunals or foreign governments
have expressly objected to the assistance of U.S. courts. See, ¢.g., Schmitz v. Bernstein Liebhard
& Lifshitz, LLP., 376 F.3d 79, 84 (2d Cir. 2004) (“In this case, the German government was
obviously unreceptive to the judicial assistance of an American federal court.”); Jn re Microsoft
Corp., 428 F. Supp.2d 188, 194 (8.D.N.Y.2006) (“[T]he Commission has explicitly stated that it
opposes the discovery sought by Microsoft and is not receptive to U.S. judicial assistance.”), This
is not one of those instances, however. There is no indication that Turkish courts would be
unreceptive to materials discovered under Section 1782. See Application for Discovery, 2019 WL
4110442, at *3; Chubb, 2010 WL 411323, at *6. In fact, this very petition arises from the Turkish
government seeking the assistance of U.S. courts in furthering an important, ongoing criminal
investigation in Turkey,

The third Jnte/ factor looks at whether Petitioner’s application conceals an attempt to work
around a discovery restriction or other policy of a foreign country. This factor again weighs in
Petitioner’s favor. Petitioner is seeking Section 1782 discovery only because it cannot obtain the
evidence it needs in Turkey. Contra In re Microsoft Corp., 2006 WL 1344091, *3 (D. Mass. Apr.
17, 2006) (denying request where the foreign tribunal ‘could provide the same discovery as

petitioner was requesting under Section 1782). The types of materials sought are not

4819-6077-7761, v.1

 

 

 
Case: 1:20-mc-00085-DAP Doc #:1 Filed: 09/03/20 12 of 14. PagelD #: 12

impermissible for Petitioner to have and are not objectionable pursuant to Turkish law or Turkish
policy. Chubb, 2010 WL 411323, at *6.

The final Jntel factor involves consideration of whether Petitioner’s discovery requests are
unduly intrusive or burdensome. Requests are not unduly intrusive or burdensome where they are
“narrowly tailored” and aimed at discovering relevant documents and testimony. See Application
for Discovery, 2019 WL 4110442, at *3. As discussed above, prior to submitting this application,
Petitioner’s counsel conducted an extensive investigation and review of public records to evaluate
allegations that Respondents have engaged in criminal activities. Through that process, evidence
was uncovered to suggest there is a substantial amount of truth to those allegations, and in turn a
significant likelihood that proceeds of such criminal activities have been funneled to parties in
Turkey, all in violation of Turkish money laundering laws. Although public records have
established a foundation upon which to believe criminal activity has occurred, Petitioner still
requires the documentation and testimony requested through this application to complete its
investigation and to bring criminal charges in Turkish court, especially given the extent to which
Respondents have gone to conceal evidence that would shine light on the true nature of their
operations. See, e.g., Denis Smith, Charter Schools Are Withholding Public Records, Columbus
Dispatch (June 8, 2018),  https:/Avww.dispatch.com/opinion/20180608/denis-smith-charter-
schools-are-withholding-public-records. Because Petitioner’s requests are narrowly tailored and
relevant to proceedings contemplated before a foreign tribunal, the final /nfe/ factor weighs in
favor of granting this application.

PRAYER FOR RELIEF

In light of the foregoing, Petitioner respectfully requests that this Court:

4819-6077-7161, v.1

 
Case: 1:20-mc-00085-DAP Doc #:1 Filed: 09/03/20 13 of 14. PagelD #: 13

(a) Enter an order granting Petitioner’s Application for discovery pursuant 28 U.S.C. § 1782
and grant Petitioner leave to serve subpoenas on Respondents; and
(b) Such other relief and is just and proper.

Date: September 2, 2020 Respectfully submitted,

/s/ Kelly A. Callam

Maura L. Hughes (0061929)
Kelly A. Callam (0092349)
Calfee, Halter & Griswold LLP
The Calfee Building

1405 East Sixth Street
Cleveland, OH 44114-1607
(216) 622-8233
mhughes@calfee.com
kcallam@calfee.com

 

Applications for Pro Hac Vice Admission
Forthcoming:

John R. Sandweg

NIXON PEABODY LLP

799 Ninth Street, NW, Suite 500
Washington, D.C. 20001-4501
(202) 585-8819 (telephone)
jsandweg@nixonpeabody.com

Christopher P. Hotaling
NIXON PEABODY LLP

70 W. Madison, Sutte 3500
Chicago, IL 60602

(312) 977-4418 (telephone)
chotaling@nixonpeabody.com

Alper Tosun

NIXON PEABODY LLP

55 W. 46" St., Tower 46
New York, NY 10036
(212) 940-3098 (telephone)
atosun@nixonpeabody.com

Counsel for Petitioner

9

4819-G077-7161, v.1

 

 
Case: 1:20-mc-00085-DAP Doc #: 1 Filed: 09/03/20 140f 14. PagelD #: 14

PMR RE ORE R LANES ERAN d eee rE EET ERT ETTORE ONO U SPE S PETES PRENSA SEO G HE EE ET REED EME E URE SEDER EE SEC SHES ERO ESERIES

ARNO ENSURE E BEKO SRO D RESON FU ROSH EA HALE HES EASE NESE THUR H ETH D nee TERRES RUS RE SUES PETE RT OST RET ROH DERE AGERE RETRO E TER TRAE ERTS

Fees: Subordination to Lease Payments, Operating Costs; Clawback of Concept Fee
Termination by the Financed Charter School
Qualified Management Agreement

FORWARD-LOOKING STATEMENTS IN THIS APPENDIX AND OFFICIAL STATEMENT

Tere N ee eee H En eM EPMO PETER CORES PETE P ESHER DAREN ES RM ORME RE HE REDE ES EUR UN BUN BOERS METRES REE

BORNE DEMON ES UO SR UNE SN BEER ERODE BRAM ALE EES N DERE HERE OTHE TATE EERE EHO MAOH ATURE REET PER PES RS PENS RE REESE ETRE HORROR EAR OR ER HOE HEHE THROM ROMER OM EERE EEE EE

PRCT ERED ONE REA REA ESR O ESTO EAGHIGH RHODA OTe D RET EE aR PRES PETES PROS S ESE NSPE TE PUNO N SRS

BOON NCCE OUT O RNR R EERE OR FON MUN RERUN ESD OES HES RES ESSENSE S RISE GEO EEE HED EERE GEE THE THREE RENEE EER HERE DERE

 
